WALKER, P. J. —
The defendant’s plea of misnomer was properly stricken on motion of the solicitor.-— Wellborn v. State, 154 Ala. 79, 45 South. 646.
Following the rulings made in the case of Woodward v. State, Infra, 59 South. 688, the action of the court in overruling the defendant’s motion to quash the panel of jurors in the case, and also its action in admitting in evidence, over the defendant’s objection, the certified copy of the stub of a certain internal revenue license and internal revenue tax stamp, issued by the collector of internal revenue for the state of Alabama to the defendant and another person, authorizing them to engage in the business of retail liquor dealers, must be sustained.
The statute (Acts of Ala. Special Session 1909, pp. 63, 84, § 22½) makes the fact of the payment of the United States internal revenue liquor dealer’s tax prima facie evidence that the party paying the same, at the place and during the time for which said tax was paid, had carried on the business of a retail liquor dealer, according to the terms of the special tax stamp. Under the evidence in this case,- it was a question for the jury whether the prima facie showing made by the introduction of the certified copy of the stub, above mentioned, *167was rebutted, or overcome by evidence having a contrary tendency.
In connection with other evidence tending to prove that the defendant kept prohibited liquors for sale at the place and during the period in reference to which the witness J. T. White was testifying, it was permissible to elicit from him the statement that the beverages which he testified that he saw on sundry occasions passed over the counter to people and drunk out of glasses looked like whiskey. See opinion of this court, on application for rehearing, in the case of Wright v. State, 4 Ala. App. 150, 58 South. 803.
As there was evidence tending.to prove the guilt of the defendant of the offense with which he was charged, prior to February 10, 1911, written charge 8, requested by him, was properly refused.
We find in the record no error prejudicial to the appellant.
Affirmed.